Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 4/28/2021 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular it is indefinite and the examiner did not understand: Claim 1: 
sending, by the client device, an electronic certificate acquisition request  that comprises a user identifier of the second user that was selected by the first user from among the list of users and that holds the one or more electronic certificates;  
in response to the server, based on the electronic certificate acquisition request, (i),selecting particular electronic certificate having a particular type, from among the one or more electronic certificates that are held by the second user that was selected by the first user from among the list of users, (ii) generating an additional electronic certificate that has the same particular type as the particular electroniccertificate that is held by the second user, and) (iii) determining that a quantity of steps of generating the additional electronic certificate does not exceed a preset threshold, obtaining, by the client device and from the server, the additional electronic certificate that has the same particular type as the particular electronic certificate that is held by the second user;  storing, by the client device, the additional electronic certificate that has the same particular type as the particular electronic certificate that is held by the second user in a local storage of the client device without reducing a quantity of electronic certificates of the particular type that are held by the second user and 
OK THIS IS WHERE YOU LOOSE ME – WHAT AND WHY IS THERE A SECOND/ additional CERTIFICATE?  WHAT ARE THE CATEGORIES? CAN YOU GIVE A REAL WORLD EXAMPLE 
Is a category like “thank you cards” or a particular “thank you card with 3 hearts”? 
In interview talked about “trading cards” but nowhere in specification does it talk about trading cards like baseball versus football or Dallas cowboys versus Pittsburgh Steelers or Babe Ruth versus Hank Aarons – what is considered a category ?  

determining, by the client device, that a quantity of stored certificates having the particular type satisfies a threshold, then allocating permission of a particular virtual object to the first user. 
CONFUSED AGAIN – IS THIS ABOUT THE FIRST USER HAVING ENOUGH FUND ? never answer in remarks so asking again - but from interview it was about storage capacity of cards not creating too many but I still do not understand because they are only created when the are requested so why would there be a capacity issues when it is “on demand” so to speak ?   

Also regarding Claim 6 

A “virtual red packet” is branding or description per se and not patentable subject matter.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “determining, a second user selected by the first user from the list of users; sending, by the client device, an electronic certificate acquisition request to a server, wherein the electronic certificate acquisition request comprises a user identifier of the second user, and wherein the electronic certificate acquisition request causes the server to: select a first electronic certificate from electronic certificates held by the second user; and generate a second electronic certificate of a same category as the first electronic certificate; obtaining, by the client device, the second electronic certificate from the server; and storing, by the client device, the second electronic certificate”

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “electronic certificates, from the server”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Duan (U.S. Patent ref#1) in view of Hu (U.S. Patent ref#2)  
Re claim 1 & 7 & 13: Duan discloses: 
A computer-implemented method, wherein the method comprises:
outputting, by a client device and in response to an interaction operation initiated by a first user, a list of users that have social relationships with the first user and that each hold one or more electronic certificates; (see Duan, Figure 1, 4)

sending, by the client device, an electronic certificate acquisition request  that comprises a user identifier of the second user that was selected by the first user from among the list of users and that holds the one or more electronic certificates;  (see Duan, Figure 7, item 703)
in response to the server, based on the electronic certificate acquisition request, (i),selecting (see Duan, Figure 1, 7) particular electronic certificate having a particular type, from among the one or more electronic certificates that are held by the second user that was selected by the first user from among the list of users, (see Duan, Figure 9, item 901-903) (ii) generating an additional electronic certificate that has the same particular type as the particular electroniccertificate that is held by the second user, and(see Duan, Figure 9, item 901-903) (iii) determining that a quantity of steps of generating the additional electronic certificate does not exceed a preset threshold, obtaining, by the client device and from the server, the additional electronic certificate that has the same particular type as the particular electronic certificate that is held by the second user;  storing, by the client device, the additional electronic certificate that has the same particular type as the particular electronic certificate that is held by the second user in a local storage of the client device without reducing a quantity of electronic certificates of the particular type that are held by the second user and (see Duan, Figure 9, item 901-903)
determining, by the client device, that a quantity of stored certificates having the particular type satisfies a threshold, then allocating permission of a particular virtual object to the first user. (see Duan, Figure 1 item 105 & Figure 9, item 901-903)





While examiner believes, Duan teaches the features of applicant it is less explicitly about the “list” features Hu teaches this features and additional elements of the claims. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Duan by adapting any features of Hu.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Duan and Hu both relate to same subject area of virtual red packets.  
outputting, by a client device and in response to an interaction operation initiated by a first user, a list of users that have social relationships with the first user and that each hold one or more electronic certificates; (see Peng, Figure 26)
identifying, by the client device, a second user that was selected by the first user from amoung the list of users; (see Peng, para 0971)
sending, by the client device, an electronic certificate acquisition request  that comprises a user identifier of the second user that was selected by the first user from among the list of users and that holds the one or more electronic certificates;  (see Peng, Figure 29, item 2901, Figure 27, item 2720)
in response to the server, based on the electronic certificate acquisition request, (i),selecting (see Duan, Figure 1, 7) particular electronic certificate having a particular type, among the one or more electronic certificates that are held by the second user that was selected by the first user from among the list of users, (see Peng, Figure 29, item 2901, Figure 27 item 2730) (ii) generating an additional electronic certificate that has the same particular type as the particular electroniccertificate that is held by the second user, and (see Peng, Figure 29, item 2902) (iii) determining that a quantity of steps of generating the additional electronic certificate does not exceed a preset threshold, obtaining, by the client device and from the server, the additional electronic certificate that has the same particular type as the particular electronic certificate that is held by the second user;  storing, by the client device, the additional electronic certificate that has the same particular type as the particular electronic certificate that is held by the second user in a local storage of the client device without reducing a quantity of electronic certificates of the particular type that are held by the second user and (see Peng, Figure 29, item 2902)
determining, by the client device, that a quantity of stored certificates having the particular type satisfies a threshold, then allocating permission of a particular virtual object to the first user. (see Peng, Figure 29, item 2902)

the examiner would also like to note official notice of manufacturing limits in physical world of limited number of playing cards produced of a certain player.  This is know so read on virtual cards as well.  This is well know by one of ordinaly skill in art at the time of the invention 
Re claim 2 & 8 & 14: see claim 1 + 
that has the same particular type as the particular electronic certificate that is held by the second user in a local storage of the client device comprises (see Duan, Figure 9, item 901-903)
generating, by the client device, a display picture for the additional electronic certificate; and (see Duan, Figure 9, item 901-903)
adding, by the client device, the display picture to a display position corresponding to the second electronic certificate in an electronic certificate display interface, (see Duan, Figure 9, item 901-903)
wherein display pictures generated for different categories of electronic certificates are different from each other, and wherein display positions corresponding to different categories of electronic certificates in the electronic certificate display interface are different from each other. (see Duan, Figure 1 item 105 & Figure 9, item 901-903)
Re claim 3 & 9 & 15: see claim 1 + 
wherein the electronic certificate display interface further comprises a display position corresponding to a virtual item; and wherein the method further comprises: generating, by the client device, a second display picture for the virtual item; and adding, by the client device, the second display picture to the display position corresponding to the virtual item in the electronic certificate display interface. (see Duan, Figure 1 item 105 & Figure 9, item 901-903)
Re claim 4 & 10 & 16: see claim 1 + 
wherein the outputting, by the client device and in response to an interaction operation initiated by a first user, a list of users that have social relationships with the first user and that each hold one or more electronic certificates comprises: outputting, by the client device, a detail interface corresponding to the virtual item in response to a trigger operation of the first user for 
outputting, by the client device, an interaction interface corresponding to the interaction option in response to a trigger operation of the first user for the interaction option; and (see Peng, Figure 26 + para 0971)
outputting, by the client device, the list of users that have social relationships with the first user and that each hold one or more electronic certificates to the first user by using the interaction interface, the list being obtained from the server. (see Peng, Figure 26 + para 0971)
Re claim 5 & 11 & 17: see claim 1 + 
wherein the sending, by the client device to a server, an electronic certificate acquisition that comprises a user identifier of the second user that was selected by the first user from among the list of users and that holds the one or more electronic certificates comprises: outputting, by the client device, an electronic certificate selection interface to the first user, wherein the electronic certificate selection interface comprises one or more  graphical options corresponding to the one ore more electronic certificates held by the second user; and (see Peng, Figure 29, item 2901, Figure 27, item 2720, Figure 30 Item 3004)
sending, by the client device, the electronic certificate acquisition request to the server in response to a trigger operation of the first user for any one of the one or more graphical options. (see Peng Figure 24 item 2224)
Re claim 6 & 12 & 18: see claim 1 + 
wherein the particular virtual object is a virtual red packet. (duan paragraph 0003) 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

The Examiner refutes the argument made by the Applicant and draws the attention see Peng, Figure 29, item 2901, Figure 27 item 2730 and see Duan, Figure 1 & Figure 9, item 901-903) 
Applicant did not provide any other substantial arguments.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698